This is a writ of error to a judgment which reversed the judgment of the trial court and remanded the cause. In order to give this court jurisdiction, it was alleged in the petition for the writ of error that the decision of the Court of Civil Appeals practically settles the case. We have carefully examined the case and have found no error in the rulings of that court. We refer to the able opinion of the Chief Justice who spoke for the court for the grounds upon which our conclusions are based.
When we acquire jurisdiction of a reversed and remanded case upon the allegation that the decision of the Court of Civil Appeals practically settles the case, and we affirm the decision of that court, the statute requires us to render final judgment in accordance with that decision. Rev. Stat. 1895, art. 941. That is to say, this court must affirm the judgment of the Court of Civil Appeals in so far as it reverses the judgment of the trial court, and render judgment against the plaintiffs in error, so as finally to settle the case.
Accordingly the judgment of the Court of Civil Appeals, in so far as it reverses the judgment of the District Court, is affirmed, but in so far as it remands the cause it is set aside, and judgment is here rendered that plaintiffs in error take nothing by their suit, and that defendants in error go hence without day with their costs.
Judgment of Court of Civil Appeals affirmed.
Judgment of District Court reversed and rendered.